

117 S191 IS: Federal Actors Lying Should be Eliminated Act
U.S. Senate
2021-02-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 191IN THE SENATE OF THE UNITED STATESFebruary 3, 2021Ms. Ernst introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require the removal of Federal employees who engage in certain actions.1.Short titleThis Act may be cited as the Federal Actors Lying Should be Eliminated Act or the FALSE Act.2.Removal of certain Federal employees(a)DefinitionsIn this section: (1)Becomes finalThe term becomes final means, with respect to a sustained complaint—(A)that—(i)there is a final agency action; and(ii)(I)the time for seeking judicial review of the final agency action has lapsed and judicial review has not been sought; or(II)judicial review of the final agency action was sought and final judgment has been entered upholding the agency action; or(B)that final judgment has been entered in a civil or criminal action. (2)Civil serviceThe term civil service has the meaning given the term in section 2101 of title 5, United States Code.(3)Covered employeeThe term covered employee means an employee with respect to whom there is a sustained complaint that becomes final.(4)EmployeeThe term employee means an individual occupying a position in the civil service.(5)Sustained complaintThe term sustained complaint means an administrative or judicial determination that an employee engaged in any of the following actions:(A)The employee violated section 1001 of title 18, United States Code.(B)The employee knowingly and willfully— (i)violated section 1301(a) of title 31, United States Code; or (ii)caused such section 1301(a) to be violated.(C)The employee knowingly and willfully entered inaccurate data into the website established under section 2(b) of the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note). (b)Removal requiredNotwithstanding any other provision of law, the head of an agency, office, or other entity employing a covered employee shall, after notice and an opportunity for a hearing, remove the covered employee.